DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “handheld object tracking exposures” in line 9 and “one or more handheld object tracking exposures” in lines 10-11. The limitations render the claim indefinite because it is not clear whether the “handheld object tracking exposures” in line 9 is 
Claims 2-8 depend from claim 1 and therefore inherit all of the deficiencies of claim 1 discussed above. Note that all of the limitations referring to the “one or more handheld object tracking exposures” or “first/second handheld object tracking exposure” have been also interpreted as the one or more / first / second handheld object tracking exposures from the sequence of handheld object tracking exposures.
Claims 2 and 3 further recite the limitations “a plurality of visible light sources” and “a plurality of light sources.” The limitation renders the claims indefinite because it is not clear whether these visible light sources correspond to the plurality of light sources recited in claim 1 or new/different light sources. For the purpose of further examination, the limitation has been interpreted as “the plurality of light sources.”
Claim 4 further recites the limitation “a plurality of handheld object tracking exposures” and “each handheld object tracking exposure.” The limitations render the claim indefinite because it is not clear whether these exposures correspond to the one recited earlier in claim 1 (see “handheld object tracking exposures”) or new/different exposures. For the purpose of further examination, the limitations have been interpreted as “acquiring a plurality of handheld object tracking exposures from the sequence of handheld object tracking exposures” and “each of the acquired handheld object tracking exposures.”
Claim 5 is rejected using the same rationale as applied to claims 2 and 3 regarding the limitation “one or more light source.” The limitation has been interpreted as “one or more light sources from the plurality of light sources of the handheld object.”
Claim 5 further recites the limitation “the pattern expected.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “a pattern expected” or “comparing the pattern to a detected pattern” (to correspond to the earlier recited limitation in claim 5, line 4).
Claims 9 and 12 are rejected using the same rationale as applied to claims 1 and 4 discussed above regarding “a sequence of / first / second / one or more handheld object tracking exposures.” 
Claims 10-11 depend from claim 9 and therefore inherit all of the deficiencies of claim 9 discussed above.
Claims 13-19 depend from claim 12 and therefore inherit all of the deficiencies of claim 12 discussed above.
Claim 13 is further rejected using the same rationale as applied to claims 2 and 3 discussed above regarding “a plurality of visible light sources of the handheld object.” For the purpose of further examination, the limitation has been interpreted as “the plurality of light sources of the handheld object.”
Claim 16 is further rejected using the same rationale as applied to claim 5 discussed above “the pattern expected.”

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 

However, the prior art, alone or in combination, does not appear to teach or suggest that based upon the handheld object not being detectable in the one or more handheld object tracking exposures, performing an optical time synchronization between a clock domain of the head-mounted device and a clock domain of the handheld object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Soo Shin/Primary Examiner, Art Unit 2667